Citation Nr: 0638756	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right-side 
numbness.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for asbestos exposure.

4.  Entitlement to service connection for herbicide exposure.

5.  Entitlement to service connection for hypotension.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  


FINDINGS OF FACT

1.  The veteran does not have right-side numbness that can be 
related to his period of service.

2.  The veteran does not have arthritis that can be related 
to his period of service.

3.  The veteran does not have any residuals of asbestos 
exposure that can be related to service.

4.  The veteran does not have any residuals of herbicide 
exposure that can be related to his period of service.

5.  The veteran does not have hypotension that can be related 
to his period of service.

6.   The veteran does not have COPD that can be related to 
his period of service.


CONCLUSIONS OF LAW

1.  Right side numbness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159 (2006).

2.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).

3.  A disability related to asbestos exposure was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159 (2006).

4.  A disability related to herbicide exposure was not 
incurred in or aggravated by service, nor may one be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.307, 3.309(e) (2006).

5.  Hypotension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159 (2006).

6.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In January and August 2002 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was informed of the evidence that was needed to 
substantiate his claims, as well as of the information and 
evidence that VA would obtain in his behalf and the evidence 
and information that he could submit.  He was told that he 
could submit any evidence relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, those other matters 
are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
means actual service in-country in Vietnam from January 9, 
1962, through May 7, 1975, and includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See VAOPGCPREC 7-93 
(holding that service in Vietnam does not include service of 
a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace); and 
VAOPGCPREC 27-97 (holding that mere service on a deep-water 
naval vessel in waters off-shore of the Republic of Vietnam 
is not qualifying service in Vietnam).


The governing regulation is 38 C.F.R. § 3.309(e):

Disease associated with exposure to certain herbicide agents. 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of §3.307(d) are also satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Right-side numbness

The veteran's service medical records (SMRs) are silent as to 
any complaints of or treatment for right-side numbness.  The 
March 1967 separation examination was within normal limits.

The veteran was examined by VA in October 2002.  He stated 
that approximately five years before he had developed 
numbness of the right leg on an intermittent basis.  This 
would be aggravated by "hard" physical activity.  He did 
not describe any claudication.  The objective examination 
found that coordination of the finger to the nose and of the 
heel to the shin was unremarkable, although it was done a 
little more slowly on the right.  Motor strength was normal.  
Sensation was impaired over the right side, crossing the 
midline an inch or so in a non-anatomic fashion.  Position 
and vibration sense were also impaired.  Reflexes were 
normal.  The diagnosis was non-anatomic right 
hemihypoesthesia, non-disabling.  It was noted to be non-
organic in origin.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for right-side 
numbness has not been established.  While loss of sensation 
was noted on the right side during the October 2002 VA 
examination, there was no indication that this was present in 
service, nor did the examiner relate these complaints to the 
veteran's period of service.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for right-side numbness.

B.  Arthritis

The veteran's April 1964 entrance examination onto active 
duty was completely within normal limits.  On August 4, 1964, 
he complained of a "bad back."  There was "tenderness" 
over the L3-4 area.  No arthritis was found.  The March 1967 
separation examination mentioned no complaints about the 
back, and the examination was normal.  

VA records developed between 2001 and 2002 showed a diagnosis 
of degenerative changes in the spine.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for arthritis 
has not been established.  There is no indication in the 
record that arthritis was present in service or to a 
compensable degree within one year of his separation from 
service (in fact, degenerative changes were not noted until 
the 2001, at the earliest).  Therefore, there is no direct or 
presumptive basis upon which to award service connection, and 
the preponderance of the evidence is against the veteran's 
claim for service connection for arthritis.

C.  Residuals of asbestos exposure

The veteran's SMRs are completely silent as to any complaints 
of or treatment for exposure to asbestos.  His March 1967 
separation examination was completely within normal limits.

The veteran was examined by VA in October 2002.  The 
respiratory examination diagnosed COPD.  However, there was 
no suggestion that he had asbestosis or any other disease 
related to asbestos exposure.

Upon careful review of the evidence of record, it is found 
that entitlement to service connection for the residuals of 
exposure to asbestos has not been established.  There is no 
indication in the service medical records that the veteran 
was exposed to asbestos.  However, even if it were to be 
assumed that such exposure had occurred, there is no 
indication in the medical record that the veteran suffers 
from any residual disorder, to include asbestosis, that has 
been related to asbestos.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for asbestos.

D.  Residuals of herbicide exposure

The official record does not indicate whether the veteran 
served in Vietnam.  On his claim for compensation, VA Form 
21-526, where he was asked to state whether he had served in 
Vietnam, the veteran checked the "No" box.  Elsewhere in 
the claim form, where he was asked to state whether he had 
been exposed to Agent Orange or other herbicides, he checked 
the "Yes" box, and stated that he had been in Vietnam 
during a three-hour layover on a Continental Airlines flight.  
The SMRs show duty in Thailand, and do not show any 
complaints of, or treatment for, any disorders which have 
been identified as potentially related to herbicide exposure.

The veteran has not indicated what disease or disorder he 
allegedly has that is related to herbicide exposure.  While 
the veteran may have been exposed to herbicides in service, 
any such exposure, alone, is not a sufficient basis to award 
service connection.  There must be a disease now present that 
has been causally related to such exposure.  Such a disease 
has not been established in this case.  As a consequence, 
there is no disorder present for which service connection 
could be awarded, and the preponderance of the evidence is 
against the veteran's claim for service connection for the 
residuals of exposure to herbicides.

E.  Hypotension

The veteran's service medical records make no reference to 
any complaints of, or treatment for, hypotension.  All blood 
pressure readings noted in service were normal, to include at 
the time of the March 1967 separation examination.

A June 2002 VA nerves examination noted a blood pressure 
reading of 130/70.  The veteran was reexamined by VA in 
October 2002.  He indicated that he had never been told that 
he had hypertension but rather that he periodically had very 
low blood pressure, especially if he over-exerted himself.  
His blood pressure readings were as follows:  120/78; 118/76; 
and 118/78.  The diagnosis was normotensive.  A VA outpatient 
treatment record from March 2004 also noted normal blood 
pressure readings.

Based upon the evidence of record, it appears that the 
veteran is seeking service connection for his blood pressure, 
which the medical findings show is within the range of 
normal.  There is no indication that a condition of 
hypotension was present in service or that it is currently 
diagnosed.  As a consequence, the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypotension.

F.  COPD

The veteran's SMRs are completely silent as to any complaints 
of, or treatment for, COPD.  The March 1967 separation 
examination was within normal limits.

VA outpatient treatment records developed between 2001 and 
2002 noted the veteran's history of smoking a half-pack of 
cigarettes per day.  An X-ray found a small nodular density, 
which appeared to contain a central calcification, in the 
left upper lobe that was consistent with a granuloma.  The 
lungs were otherwise clear, with no effusion.  In May 2002, 
he had rhinitis, sinusitis, and a productive cough with clear 
sputum.  He was afebrile and his lungs were clear to 
auscultation in the bases with upper wheezes.  

VA examined the veteran in October 2002.  He said that he had 
worked in a foundry for eight years, thereby being exposed to 
a great deal of smoke.  He reported that he had also smoked a 
half-pack of cigarettes per day.  He said he had a productive 
cough, although he denied hemoptysis.  He complained that he 
would become dyspneic after walking about 1/8 of a mile on 
level ground or after three flights of stairs.  There was no 
history of asthma.  The clinical examination noted that he 
was not dyspneic at rest.  Auscultation revealed coarse 
wheezing rhonchi at the bases of the lungs posteriorly.  The 
chest X-ray showed healed granulomatous disease, with no 
other significant abnormality.  Pulmonary function tests 
revealed mild obstructive lung disease with moderate decrease 
in diffusing capacity.  The diagnoses were COPD and 
tobaccoism.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for COPD has not 
been established.  While COPD was diagnosed at the time of 
the October 2002 VA examination, there is no indication in 
the objective record that this disorder was present in 
service, nor did the examiner suggest that a relationship to 
service exists.  Therefore, the preponderance of the evidence 
is against the veteran's claim for service connection for 
COPD.


ORDER

Entitlement to service connection for right-side numbness is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for asbestos exposure is 
denied.

Entitlement to service connection for herbicide exposure is 
denied.

Entitlement to service connection for hypotension is denied.

Entitlement to service connection for COPD is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


